905 F.2d 1346
61 Ed. Law Rep. 32
PLANNED PARENTHOOD OF SOUTHERN NEVADA, INC., Plaintiff-Appellant,v.CLARK COUNTY SCHOOL DISTRICT;  Members of the Board ofSchool Trustees, individually and in their capacities asTrustees of the Clark County School District:  Lucille Lusk;Dan Goldfarb;  Patricia A. Bendorf;  Virginia BrooksBrewster;  Donald R. Faiss;  Robert Forbus;  Shirley Holst;Robert E. Wentz, individually and in his capacity asSuperintendent of Schools;  and the following Principals:Lanny R. Lund;  A. Ray Morgan;  Brian O. Fox, et al.,Defendants-Appellees.
No. 88-2659.
United States Court of Appeals,Ninth Circuit.
June 28, 1990.

Prior Report:  887 F.2d 935.
Before GOODWIN, Chief Judge, BROWNING, WALLACE, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ and RYMER, Circuit Judges.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.